NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT

PAUL HARRIS,                              )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D17-4356
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed July 25, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Polk County; William D. Sites, Judge.

Deana K. Marshall of Law Office of
Deana K. Marshall, P.A., Riverview, for
Appellant.


PER CURIAM.


             Affirmed.



LaROSE, C.J., and CRENSHAW and ATKINSON, JJ., Concur.